Opinion issued October 8, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-01026-CV
                            ———————————
ENSIGN SERVICES, L.L.C. (F/K/A FE SERVICES, L.L.C.), FE SERVICES
       HOLDINGS INC., AND JAMES STEWART, Appellants
                                        V.
                     MARC JAN LEVESCONTE, Appellee



                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-04966


                          MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. See TEX. R. APP.

P. 10.3(a)(2), 42.1(a)(2). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2